Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered December 12, 2003, convicting defendant upon his plea of guilty of the crimes of attempted murder in the second degree, gang assault in the first degree and assault in the first degree (two counts).
Pursuant to a negotiated plea bargain agreement, defendant pleaded guilty to charges of attempted murder in the second degree, gang assault in the first degree and two counts of assault in the first degree arising from a stabbing incident. Defendant was not promised any sentence in exchange for his plea, and County Court thereafter sentenced him to four concurrent terms of 12½ years in prison. He appeals and we affirm.
We are not persuaded by defendant’s sole contention that his sentence is harsh and excessive. None of the factors set forth by defendant, including his youth, lack of significant criminal history and childhood hardships, mitigate the violent nature of his conduct, which included the repeated stabbing of an unarmed victim (see People v Townsley, 240 AD2d 955, 959 [1997], lvs denied 90 NY2d 1014, 1015 [1997]; People v Baker, 225 AD2d 949, 950 [1996], lv denied 88 NY2d 844 [1996]). Given that defendant’s sentence was significantly more lenient than the maximum authorized for his crimes (see Penal Law § 70.02 [3] [a]), we find no basis to disturb the sentence imposed.
Cardona, P.J., Mercure, Rose, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.